IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-35,357-03


KENNETH BERNARD GRIGGS, Relator

v.

 CRIMINAL DISTRICT COURT NO. 3, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W93-61039-J(C)

FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant to the
original jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in Criminal District Court No. 3 of Dallas County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court. 
	On September 12, 2007, this Court ordered the district clerk to respond to Relator's allegations. 
In response to this Court's order, the District Clerk has forwarded a copy of an order designating issues
which was entered on February 22, 2007.  In these circumstances, additional facts are needed.  The
respondent, the Judge of Criminal District Court No. 3 of Dallas County, is ordered to file a response with
this Court by having the District Clerk submit the record on such habeas corpus application or by setting
out the reasons that no findings have been made since the order designating issues was entered.  This
application for leave to file a writ of mandamus will be held in abeyance until the respondent has submitted
the appropriate response.  Such response shall be submitted within 30 days of the date of this order.

Filed:   November 7, 2007

Do not publish